Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 03/27/2020 and 06/08/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein rotation of the engine rotor causes a deflection of the casing structure relative to the static support structure in a first direction” in line four. It is unclear how the rotation of the rotor causes a deflection on the casing. Specification discloses casing as “core casing” and “fan casing” (¶ 0059), static structure as 51 (¶ 0082), and OGVs 42 support the engine care 11 and prevent relative movement of the engine core 11 and nacelle (¶ 0059). During rotation, loads on OGVs 42 create a reactive torque on OGVs 42. The reactive torque is transferred to OGVs 42 and cause deflection of OGVs 42 when engine is not in operation (¶ 0061). The claim does not provide a discernible boundary how and what causes the “deflection of casing structure relative to static support structure”, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), i.e. claims 2-17 is/are rejected. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Specification discloses casing as “core casing” and “fan casing” (¶ 0059), static structure as 51 (¶ 0082), and OGVs 42 support the engine care 11 and prevent relative movement of the engine core 11 and nacelle (¶ 0059). During rotation, loads on OGVs 42 create a reactive torque on OGVs 42. The reactive torque is transferred to OGVs 42 and cause deflection of OGVs 42 when engine is not in operation (¶ 0061). The omitted structural cooperative relationships are the structural relationship among OGVs 42, casing, and static support structure.   
Claim(s) that depend(s) from the rejected claim(s), i.e. claims 2-17 is/are rejected. 

Allowable Subject Matter
Claims 1-17 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675